Exhibit 10.3

 

OLD SECOND BANCORP, INC.

 

2008 EQUITY INCENTIVE PLAN

 

INCENTIVE STOCK OPTION

 

The Participant specified below has been granted this Option by Old Second
Bancorp, Inc., a Delaware corporation (the “Company”) under the terms of the Old
Second Bancorp, Inc., Inc. 2008 Equity Incentive Plan (the “Plan”).  The Option
shall be subject to the following terms and conditions (the “Option Terms”):

 


SECTION 1.                                         TERMS OF AWARD.  THE
FOLLOWING WORDS AND PHRASES RELATING TO THE GRANT OF THE OPTION SHALL HAVE THE
FOLLOWING MEANINGS:


 


(A)                                 THE “PARTICIPANT” IS
                                           .


 


(B)                                THE “GRANT DATE” IS
                                           .


 


(C)                                 THE NUMBER OF “COVERED SHARES” IS
                     SHARES OF STOCK.


 


(D)                                THE “EXERCISE PRICE” IS
$                        PER SHARE.


 

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan.

 


SECTION 2.                                         INCENTIVE STOCK OPTION.  THE
OPTION IS INTENDED TO CONSTITUTE AN “INCENTIVE STOCK OPTION” AS THAT TERM IS
USED IN CODE SECTION 422.  TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE
(DETERMINED AT THE TIME OF GRANT) OF SHARES OF STOCK WITH RESPECT TO WHICH
INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY THE PARTICIPANT
DURING ANY CALENDAR YEAR UNDER ALL PLANS OF THE COMPANY AND ITS SUBSIDIARIES
EXCEEDS $100,000, THE OPTIONS OR PORTIONS THEREOF WHICH EXCEED SUCH LIMIT
(ACCORDING TO THE ORDER IN WHICH THEY WERE GRANTED) SHALL BE TREATED AS
NONSTATUTORY STOCK OPTIONS.  IT SHOULD BE UNDERSTOOD THAT THERE IS NO ASSURANCE
THAT THE OPTION WILL, IN FACT, BE TREATED AS AN INCENTIVE STOCK OPTION.


 


SECTION 3.                                         VESTING.  SUBJECT TO THE
LIMITATIONS OF THE OPTION TERMS, EACH INSTALLMENT OF COVERED SHARES OF THE
OPTION (“INSTALLMENT”) SHALL BECOME VESTED AND EXERCISABLE ON AND AFTER THE
“VESTING DATE” FOR SUCH INSTALLMENT AS DESCRIBED IN THE FOLLOWING SCHEDULE (BUT
ONLY IF A TERMINATION OF SERVICE HAS NOT OCCURRED BEFORE THE VESTING DATE):

 

INSTALLMENT

 

VESTING DATE
APPLICABLE TO INSTALLMENT

 

1/3 of Covered Shares

 

[date]

 

1/3 of Covered Shares

 

[date]

 

1/3 of Covered Shares

 

[date]

 

 

--------------------------------------------------------------------------------


 


(A)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 3, THE OPTION SHALL BECOME FULLY AND IMMEDIATELY VESTED UPON A
CHANGE IN CONTROL THAT OCCURS ON OR BEFORE THE PARTICIPANT’S TERMINATION OF
SERVICE OR UPON A PARTICIPANT’S TERMINATION OF SERVICE DUE TO RETIREMENT,
DISABILITY OR DEATH.


 


(B)                                THE OPTION, ONCE VESTED, MAY BE EXERCISED IN
WHOLE OR IN PART (BUT NOT AS TO LESS THAN 25 COVERED SHARES AT ANY ONE TIME,
UNLESS FEWER THAN 25 COVERED SHARES THEN REMAIN AND THE OPTION IS BEING
EXERCISED AS TO ALL SUCH REMAINING COVERED SHARES).


 


(C)                                 THE OPTION MAY ONLY BE EXERCISED ON OR AFTER
THE TERMINATION OF SERVICE ONLY AS TO THAT PORTION OF THE COVERED SHARES FOR
WHICH IT WAS EXERCISABLE IMMEDIATELY PRIOR TO THE TERMINATION OF SERVICE, OR
BECAME EXERCISABLE ON THE TERMINATION OF SERVICE.


 


SECTION 4.                                         EXPIRATION.  THE OPTION SHALL
NOT BE EXERCISABLE AFTER THE COMPANY’S CLOSE OF BUSINESS ON THE LAST BUSINESS
DAY THAT OCCURS PRIOR TO THE EXPIRATION DATE.  THE “EXPIRATION DATE” SHALL BE
THE EARLIEST TO OCCUR OF:


 


(A)                                 THE TEN-YEAR ANNIVERSARY OF THE GRANT DATE;


 


(B)                                THE ONE-YEAR ANNIVERSARY OF THE TERMINATION
OF SERVICE IF THE TERMINATION OF EMPLOYMENT OR SERVICE OCCURS DUE TO DEATH OR
DISABILITY;


 


(C)                                 THE THREE-YEAR ANNIVERSARY OF THE
TERMINATION OF SERVICE IF THE TERMINATION OF EMPLOYMENT OR SERVICE OCCURS DUE TO
RETIREMENT; PROVIDED, HOWEVER, THAT, IF THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED AS A RESULT OF RETIREMENT AND THE OPTION IS NOT EXERCISED ON OR
BEFORE THE THREE-MONTH ANNIVERSARY OF THE DATE UPON WHICH THE TERMINATION OF
SERVICE OCCURS, THE OPTION SHALL NO LONGER BE ELIGIBLE FOR TREATMENT AS AN
INCENTIVE STOCK OPTION;


 


(D)                                THE THREE-MONTH ANNIVERSARY OF THE
TERMINATION OF SERVICE IF THE TERMINATION OF EMPLOYMENT OR SERVICE OCCURS FOR
REASONS OTHER THAN DEATH, DISABILITY OR RETIREMENT; OR


 


(E)                                 THE DATE ON WHICH THE PARTICIPANT ENGAGES IN
CONDUCT WHICH CONSTITUTES CAUSE.


 


SECTION 5.                                         TERMINATION FOLLOWED BY
DEATH.  IN THE EVENT THAT THE PARTICIPANT’S EMPLOYMENT OR SERVICE TERMINATES BY
REASON OF DISABILITY OR RETIREMENT, AND WITHIN THE EXERCISE PERIOD FOLLOWING
SUCH TERMINATION THE EMPLOYEE DIES, THEN THE REMAINING EXERCISE PERIOD UNDER
OUTSTANDING OPTIONS SHALL EQUAL THE LONGER OF: (I) ONE (1) YEAR FOLLOWING DEATH;
OR (II) THE REMAINING PORTION OF THE EXERCISE PERIOD WHICH WAS TRIGGERED BY THE
EMPLOYMENT OR SERVICE TERMINATION; PROVIDED, HOWEVER, THAT THE EXERCISE PERIOD
MAY NOT EXTEND BEYOND THE EXPIRATION DATE OF THE OPTIONS.  SUCH OPTIONS SHALL BE
EXERCISABLE BY SUCH PERSON OR PERSONS WHO SHALL HAVE BEEN NAMED AS THE
PARTICIPANT’S BENEFICIARY, OR BY SUCH PERSONS WHO HAVE ACQUIRED THE
PARTICIPANT’S RIGHTS UNDER THE OPTION BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.

 

2

--------------------------------------------------------------------------------


 


SECTION 6.                                         METHOD OF OPTION EXERCISE.


 


(A)                                 METHOD OF EXERCISE.  SUBJECT TO THE OPTION
TERMS AND THE PLAN, THE OPTION MAY BE EXERCISED IN WHOLE OR IN PART BY FILING AN
EXERCISE NOTICE WITH THE VICE PRESIDENT OF HUMAN RESOURCES OF THE COMPANY AT ITS
CORPORATE HEADQUARTERS PRIOR TO THE COMPANY’S CLOSE OF BUSINESS ON THE LAST
BUSINESS DAY THAT OCCURS PRIOR TO THE EXPIRATION DATE.  THE NOTICE REQUIREMENT
MAY ONLY BE SATISFIED BY THE METHOD PRESCRIBED BY THE COMMITTEE; PROVIDED,
HOWEVER, THE COMMITTEE SHALL RETAIN THE RIGHT TO LIMIT OR EXPAND THE METHOD OF
EXERCISE TO ANY ONE OR MORE METHODS WITH RESPECT TO ANY INDIVIDUAL PARTICIPANT
OR GROUP OR CLASS OF PARTICIPANTS.  SUCH NOTICE SHALL SPECIFY THE NUMBER OF
COVERED SHARES WHICH THE PARTICIPANT ELECTS TO PURCHASE, AND SHALL BE
ACCOMPANIED BY PAYMENT OF THE EXERCISE PRICE FOR SUCH COVERED SHARES INDICATED
BY THE PARTICIPANT’S ELECTION.


 


(B)                                PAYMENT OF EXERCISE PRICE.  PAYMENT MAY BE BY
CASH OR, SUBJECT TO LIMITATIONS IMPOSED BY APPLICABLE LAW, BY SUCH MEANS AS THE
COMMITTEE FROM TIME TO TIME MAY PERMIT, INCLUDING, (I) BY TENDERING, EITHER
ACTUALLY OR BY ATTESTATION, STOCK ACCEPTABLE TO THE COMMITTEE, VALUED AT FAIR
MARKET VALUE ON THE DATE OF EXERCISE (WHICH MAY INCLUDE SHARES ACQUIRED
HEREUNDER); (II) BY IRREVOCABLY AUTHORIZING A THIRD PARTY, ACCEPTABLE TO THE
COMMITTEE, TO SELL STOCK (OR A SUFFICIENT PORTION OF THE SHARES) ACQUIRED UPON
EXERCISE OF THE OPTION AND TO REMIT TO THE COMPANY A SUFFICIENT PORTION OF THE
SALE PROCEEDS TO PAY THE ENTIRE EXERCISE PRICE; (III) BY PERSONAL, CERTIFIED OR
CASHIERS’ CHECK; (IV) BY OTHER PROPERTY DEEMED ACCEPTABLE BY THE COMMITTEE; OR
(V) ANY COMBINATION OF THE ABOVE.  IF PAYMENT IS MADE PURSUANT TO CLAUSES (I) OR
(II) ABOVE, THE PARTICIPANT’S ELECTION MUST BE MADE ON OR PRIOR TO THE DATE OF
EXERCISE OF THE OPTION AND MUST BE IRREVOCABLE.  THE OPTION SHALL NOT BE
EXERCISABLE IF AND TO THE EXTENT THE COMPANY DETERMINES THAT SUCH EXERCISE WOULD
VIOLATE APPLICABLE STATE OR FEDERAL SECURITIES LAWS OR THE RULES AND REGULATIONS
OF ANY SECURITIES EXCHANGE ON WHICH THE STOCK IS TRADED AND SHALL NOT BE
EXERCISABLE DURING ANY BLACKOUT PERIOD ESTABLISHED BY THE COMPANY FROM TIME TO
TIME.


 


SECTION 7.                                         DELIVERY OF SHARES.  DELIVERY
OF STOCK OR OTHER AMOUNTS UNDER THIS AWARD AGREEMENT AND THE PLAN SHALL BE
SUBJECT TO THE FOLLOWING:


 


(A)                                 COMPLIANCE WITH APPLICABLE LAWS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AWARD AGREEMENT OR THE PLAN, THE
COMPANY SHALL HAVE NO OBLIGATION TO DELIVER ANY STOCK OR MAKE ANY OTHER
DISTRIBUTION OF BENEFITS UNDER THIS AWARD AGREEMENT OR THE PLAN UNLESS SUCH
DELIVERY OR DISTRIBUTION COMPLIES WITH ALL APPLICABLE LAWS (INCLUDING, THE
REQUIREMENTS OF THE SECURITIES ACT), AND THE APPLICABLE REQUIREMENTS OF ANY
SECURITIES EXCHANGE OR SIMILAR ENTITY.


 


(B)                                CERTIFICATES.  TO THE EXTENT THAT THIS AWARD
AGREEMENT AND THE PLAN PROVIDE FOR THE ISSUANCE OF STOCK, THE ISSUANCE MAY BE
EFFECTED ON A NON-CERTIFICATED BASIS, TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW OR THE APPLICABLE RULES OF ANY STOCK EXCHANGE.


 


SECTION 8.                                         WITHHOLDING.  THE EXERCISE OF
THE OPTION IS SUBJECT TO WITHHOLDING OF ALL APPLICABLE TAXES.  AT THE ELECTION
OF THE PARTICIPANT, AND SUBJECT TO SUCH RULES AND LIMITATIONS AS MAY BE
ESTABLISHED BY THE COMMITTEE FROM TIME TO TIME, SUCH WITHHOLDING OBLIGATIONS MAY
BE SATISFIED (I) THROUGH CASH PAYMENT BY THE PARTICIPANT; (II) THROUGH THE
SURRENDER OF SHARES OF STOCK BY (ACTUAL DELIVERY OR BY ATTESTATION) WHICH THE
PARTICIPANT ALREADY OWNS (PROVIDED, HOWEVER, THAT TO THE EXTENT SHARES DESCRIBED
IN THIS CLAUSE (II) ARE USED TO SATISFY MORE THAN THE MINIMUM

 

3

--------------------------------------------------------------------------------


 


STATUTORY WITHHOLDING OBLIGATION, AS DESCRIBED BELOW, THEN, EXCEPT AS OTHERWISE
PROVIDED BY THE COMMITTEE, PAYMENTS MADE WITH SHARES OF STOCK IN ACCORDANCE WITH
THIS CLAUSE (II) SHALL BE LIMITED TO SHARES HELD BY THE PARTICIPANT FOR NOT LESS
THAN SIX (6) MONTHS PRIOR TO THE PAYMENT DATE); OR (III) THROUGH THE SURRENDER
OF SHARES OF STOCK TO WHICH THE PARTICIPANT IS OTHERWISE ENTITLED UNDER THE
PLAN; PROVIDED, HOWEVER, THAT SUCH SHARES UNDER THIS CLAUSE (III) MAY BE USED TO
SATISFY NOT MORE THAN THE COMPANY’S MINIMUM STATUTORY WITHHOLDING OBLIGATION
(BASED ON MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX
PURPOSES, INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL
TAXABLE INCOME).


 


SECTION 9.                                         TRANSFERABILITY.  THE OPTION
IS NOT TRANSFERABLE BY THE PARTICIPANT OTHER THAN (I) BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION OR (II) PURSUANT TO A QUALIFIED DOMESTIC RELATIONS
ORDER, AS DEFINED IN THE CODE OR TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, AND DURING THE PARTICIPANT’S LIFE, MAY BE
EXERCISED ONLY BY THE PARTICIPANT.  EXCEPT AS PROVIDED IN THE PRECEDING
SENTENCE, THE OPTION MAY NOT BE ASSIGNED, TRANSFERRED (EXCEPT AS AFORESAID),
PLEDGED OR HYPOTHECATED BY THE PARTICIPANT IN ANY WAY WHETHER BY OPERATION OF
LAW OR OTHERWISE, AND SHALL NOT BE SUBJECT TO EXECUTION, ATTACHMENT OR SIMILAR
PROCESS.  ANY ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR HYPOTHECATION, OR OTHER
DISPOSITION OF THIS OPTION CONTRARY TO THE PROVISIONS HEREOF, AND THE LEVY OF
ANY ATTACHMENT OR SIMILAR PROCESS UPON THIS OPTION, SHALL BE NULL AND VOID AND
WITHOUT EFFECT.


 


SECTION 10.                                  DEFINITIONS.  FOR PURPOSES OF THE
OPTION TERMS, WORDS AND PHRASES SHALL BE DEFINED AS FOLLOWS:


 


(A)                                 “CAUSE” MEANS IN THE CASE OF A PARTICIPANT
WITH A THEN-CURRENT WRITTEN COMPENSATION AND BENEFIT ASSURANCE AGREEMENT
(“CHANGE IN CONTROL AGREEMENT”), THE DEFINITION OF CAUSE SET FORTH IN THE CHANGE
IN CONTROL AGREEMENT.  FOR ALL OTHER PARTICIPANTS, CAUSE MEANS THE (I) WILLFUL
MISCONDUCT ON THE PART OF A PARTICIPANT THAT IS MATERIALLY DETRIMENTAL TO THE
COMPANY; OR (II) THE CONVICTION OF A PARTICIPANT FOR THE COMMISSION OF A FELONY
OR CRIME INVOLVING TURPITUDE.  “CAUSE” UNDER EITHER (I) OR (II) SHALL BE
DETERMINED IN GOOD FAITH BY THE COMPANY.


 


(B)                                “DISABILITY” SHALL MEAN THAT A PARTICIPANT
(I) IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN TWELVE (12) MONTHS, OR (II) IS, BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS,
RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE
(3) MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING THE COMPANY’S EMPLOYEES.


 


(C)                                 “RETIREMENT” MEANS TERMINATION OF SERVICE,
OTHER THAN FOR CAUSE, AFTER EITHER: (A) ATTAINMENT OF AGE SIXTY-FIVE (65); OR
(B) ATTAINMENT OF AGE FIFTY-FIVE (55) AND COMPLETION OF TEN (10) YEARS OF
SERVICE WITH THE COMPANY OR A SUBSIDIARY, AS DETERMINED IN THE SOLE DISCRETION
OF THE COMMITTEE.


 


SECTION 11.                                  HEIRS AND SUCCESSORS.  THE OPTION
TERMS SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE COMPANY AND ITS
SUCCESSORS AND ASSIGNS, AND UPON ANY PERSON

 

4

--------------------------------------------------------------------------------


 


ACQUIRING, WHETHER BY MERGER, CONSOLIDATION, PURCHASE OF ASSETS OR OTHERWISE,
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS AND BUSINESS.  IF ANY RIGHTS OF
THE PARTICIPANT OR BENEFITS DISTRIBUTABLE TO THE PARTICIPANT UNDER THIS
AGREEMENT HAVE NOT BEEN EXERCISED OR DISTRIBUTED, RESPECTIVELY, AT THE TIME OF
THE PARTICIPANT’S DEATH, SUCH RIGHTS SHALL BE EXERCISABLE BY THE DESIGNATED
BENEFICIARY, AND SUCH BENEFITS SHALL BE DISTRIBUTED TO THE DESIGNATED
BENEFICIARY, IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE PLAN. 
THE “DESIGNATED BENEFICIARY” SHALL BE THE BENEFICIARY OR BENEFICIARIES
DESIGNATED BY THE PARTICIPANT IN A WRITING FILED WITH THE COMMITTEE IN SUCH FORM
AND AT SUCH TIME AS THE COMMITTEE SHALL REQUIRE.  IF A DECEASED PARTICIPANT
FAILS TO DESIGNATE A BENEFICIARY, OR IF THE DESIGNATED BENEFICIARY DOES NOT
SURVIVE THE PARTICIPANT, ANY RIGHTS THAT WOULD HAVE BEEN EXERCISABLE BY THE
PARTICIPANT AND ANY BENEFITS DISTRIBUTABLE TO THE PARTICIPANT SHALL BE EXERCISED
BY OR DISTRIBUTED TO THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE PARTICIPANT. 
IF A DECEASED PARTICIPANT DESIGNATES A BENEFICIARY AND THE DESIGNATED
BENEFICIARY SURVIVES THE PARTICIPANT BUT DIES BEFORE THE DESIGNATED
BENEFICIARY’S EXERCISE OF ALL RIGHTS UNDER THIS AGREEMENT OR BEFORE THE COMPLETE
DISTRIBUTION OF BENEFITS TO THE DESIGNATED BENEFICIARY UNDER THIS AGREEMENT,
THEN ANY RIGHTS THAT WOULD HAVE BEEN EXERCISABLE BY THE DESIGNATED BENEFICIARY
SHALL BE EXERCISED BY THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE DESIGNATED
BENEFICIARY, AND ANY BENEFITS DISTRIBUTABLE TO THE DESIGNATED BENEFICIARY SHALL
BE DISTRIBUTED TO THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE DESIGNATED
BENEFICIARY.


 


SECTION 12.                                  ADMINISTRATION.  THE AUTHORITY TO
MANAGE AND CONTROL THE OPERATION AND ADMINISTRATION OF THE OPTION TERMS AND THE
PLAN SHALL BE VESTED IN THE COMMITTEE, AND THE COMMITTEE SHALL HAVE ALL POWERS
WITH RESPECT TO THE OPTION TERMS AS IT HAS WITH RESPECT TO THE PLAN. ANY
INTERPRETATION OF THE OPTION TERMS OR THE PLAN BY THE COMMITTEE AND ANY DECISION
MADE BY IT WITH RESPECT TO THE OPTION TERMS OR THE PLAN IS FINAL AND BINDING ON
ALL PERSONS.


 


SECTION 13.                                  PLAN GOVERNS.  NOTWITHSTANDING
ANYTHING IN THE OPTION TERMS TO THE CONTRARY, THE OPTION TERMS SHALL BE SUBJECT
TO THE TERMS OF THE PLAN, A COPY OF WHICH MAY BE OBTAINED BY THE PARTICIPANT
FROM THE OFFICE OF THE SECRETARY OF THE COMPANY; AND THE OPTION TERMS ARE
SUBJECT TO ALL INTERPRETATIONS, AMENDMENTS, RULES AND REGULATIONS PROMULGATED BY
THE COMMITTEE FROM TIME TO TIME PURSUANT TO THE PLAN.


 


SECTION 14.                                  INTERPRETATION.  THE OPTION TERMS
ARE SUBJECT TO ALL INTERPRETATIONS, AMENDMENTS, RULES AND REGULATIONS
PROMULGATED BY THE COMPANY FROM TIME TO TIME.  ANY INTERPRETATION OF THE OPTION
TERMS BY THE COMPANY AND ANY DECISION MADE BY IT WITH RESPECT TO THE OPTION
TERMS ARE FINAL AND BINDING ON ALL PERSONS.  NOTWITHSTANDING ANYTHING IN THE
OPTION TERMS TO THE CONTRARY, IN THE EVENT OF ANY DISCREPANCIES BETWEEN THE
CORPORATE RECORDS AND THE OPTION TERMS, THE CORPORATE RECORDS SHALL CONTROL.


 


SECTION 15.                                  NOT AN EMPLOYMENT CONTRACT.  THE
OPTION WILL NOT CONFER ON THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUANCE
OF EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY OR ANY RELATED CORPORATION, NOR
WILL IT INTERFERE IN ANY WAY WITH ANY RIGHT THE COMPANY OR ANY RELATED
CORPORATION WOULD OTHERWISE HAVE TO TERMINATE OR MODIFY THE TERMS OF SUCH
PARTICIPANT’S EMPLOYMENT OR OTHER SERVICE AT ANY TIME.


 


SECTION 16.                                  NO RIGHTS AS SHAREHOLDER.  THE
PARTICIPANT SHALL NOT HAVE ANY RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE
SHARES SUBJECT TO THE OPTION, UNTIL A STOCK CERTIFICATE HAS BEEN DULY ISSUED
FOLLOWING EXERCISE OF THE OPTION AS PROVIDED HEREIN.

 

5

--------------------------------------------------------------------------------


 


SECTION 17.                                  AMENDMENT.  THE OPTION TERMS MAY BE
AMENDED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN, AND MAY OTHERWISE BE
AMENDED BY WRITTEN AGREEMENT OF THE PARTICIPANT AND THE COMPANY WITHOUT THE
CONSENT OF ANY OTHER PERSON.


 


SECTION 18.                                  SECTION 409A AMENDMENT.  THE
COMMITTEE RESERVES THE RIGHT (INCLUDING THE RIGHT TO DELEGATE SUCH RIGHT) TO
UNILATERALLY AMEND THIS AWARD AGREEMENT WITHOUT THE CONSENT OF THE PARTICIPANT
IN ORDER TO MAINTAIN AN EXCLUSION FROM THE APPLICATION OF, OR TO MAINTAIN
COMPLIANCE WITH, CODE SECTION 409A.  PARTICIPANT’S ACCEPTANCE OF THIS OPTION
AWARD CONSTITUTES ACKNOWLEDGEMENT AND CONSENT TO SUCH RIGHTS OF THE COMMITTEE.


 


 

 

OLD SECOND BANCORP, INC.

 

 

 

 

 

By:

 

 

Its:

 

 

6

--------------------------------------------------------------------------------